DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 1 and 7 are objected to because of the following informalities: claim 1, line 2, and claim 7, line 4, recites: “definition layer, layer, a first pixel electrode” which should be “definition layer, a first pixel electrode”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim U.S. Patent Application Publication 2014/0312319 A1 (the ‘319 reference, matured into U.S. Patent 9,263,506).
Fig. 2, paragraph(s) [0043] and other text an organic light-emitting diode (OLED) pixel structure as claimed.
Referring to claim 1, the ‘319 reference discloses an organic light-emitting diode (OLED) pixel structure, comprising: 
a pixel definition layer (56), a first pixel electrode (41), an OLED light-emitting layer (42), and a second pixel electrode (common electrode 43); 
bottom of an opening area (generally indicated at 551) of the pixel definition layer (56) having a three-dimensional concave curved shape, the first pixel electrode (41) being (partially) disposed at the bottom of the corresponding opening area and (a portion of which) having a corresponding three-dimensional concave curved shape, the OLED light-emitting layer (42) being disposed on the first pixel electrode (41) in the corresponding opening area and having a corresponding three-dimensional concave curved shape, the second pixel electrode (43) being disposed on the pixel definition layer and a portion of the second pixel electrode corresponding to the OLED light-emitting layer having a corresponding three-dimensional concave curved shape.
Referring to claim 7 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an organic light-emitting diode (OLED) display panel, comprising: 
a thin film transistor (TFT) array substrate (10/20, paragraph(s) [0034], [0038]) and an OLED pixel structure disposed on the TFT array substrate; 
the OLED pixel structure, further comprising: 
a pixel definition layer (56), a first pixel electrode (41), an OLED light-emitting layer (42), and a second pixel electrode (43); 
bottom of an opening area (~551) of the pixel definition layer (56) having a three-dimensional concave curved shape, the first pixel electrode (41) being (partially) disposed at the bottom of the corresponding opening area and (a portion of which) having a corresponding three-dimensional concave curved shape, the OLED light-emitting layer (42) being disposed on the first pixel electrode (41) in the corresponding opening area and having a corresponding three-dimensional concave curved shape, the second pixel electrode (43) being disposed on the 
Referring to claim 3, the reference further discloses that the first pixel electrode is an anode, and the second pixel electrode is a cathode (paragraph(s) [0045]).
Referring to claim 4, the reference further discloses that the first pixel electrode is a cathode, and the second pixel electrode is an anode (paragraph(s) [0045]).
Referring to claim 6, the reference further discloses that an encapsulation layer (57) is disposed on the second pixel electrode (43) (paragraph(s) [0049]).
Referring to claim 8, the reference further discloses that pixel definition layer (56) of the OLED pixel structure is disposed on a planarization layer (interlayer insulation layer and/or passivation layer 54,55, paragraph(s) [0039], [0042]) of the TFT array substrate, and a plurality of vias (not labeled) are disposed between the planarization layer (54,55) and the pixel definition layer (56) to enable the first pixel electrode (41) to respectively contact a TFT electrode (24, paragraph(s) [0038]) inside the TFT array substrate (10/20).  Although the ‘319 reference does not explicitly discloses that the interlayer insulation layer is a planarization layer, interlayer insulation layer is notoriously planarized before undergo additional processing steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Kim U.S. Patent Application Publication 2014/0312319 A1 (the ‘319 reference) as applied above for claim 1 in view of Matsueda U.S. Patent Application Publication 20190312098.
Referring to claim 5, the reference discloses an OLED pixel structure as detailed above for claim 1 including the second pixel electrode and the pixel definition layer, but does not discloses a spacer is disposed between the second pixel electrode and the pixel definition layer outside the opening area.
	Matsueda, in disclosing an OLED pixel structure including a second pixel electrode (166, Fig. 2, paragraph(s) [0046]) and a pixel definition layer (163), teaches that a spacer (164) is disposed between the second pixel electrode and the pixel definition layer outside an opening area to properly support an encapsulation layer (200, paragraph(s) [0045])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘319 reference’s OLED pixel structure with a spacer (164, as taught by Matsueda) disposed between the second pixel electrode 43 and the pixel definition layer 56 outside the opening area.  One would have been motivated to make such a modification in view of the teachings in Matsueda to properly support the encapsulation layer 57.

5.	Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Kim U.S. Patent Application Publication 2014/0312319 A1 (the ‘319 reference) as applied above for claim 7 in view of Hughes et al. U.S. Patent Application Publication 20190027075.
	Referring to claim 10, the reference discloses a TFT array substrate as detailed above for claim 1 but does not disclose that the TFT array substrate is a low temperature polysilicon (LTPS) substrate or an indium gallium zinc oxide (IGZO) array substrate.
	Hughes, in disclosing a TFT array substrate, teaches that the TFT array substrate is a low temperature polysilicon (LTPS) substrate or an indium gallium zinc oxide (IGZO) array substrate (paragraph(s) [0004]), thereby teaching that the various materials (LTPS and IGZO) are suitable for the array substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘319 reference’s TFT array substrate utilizing LTPS and IGZO.  One would have been motivated to make such a modification in view .

Allowable Subject Matter
6.	Claims 2 and 9, insofar as in compliance with the claim objections detailed above, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an organic light-emitting diode (OLED) pixel structure and an OLED display panel with all exclusive limitations as recited in claims 2 and 9, which may be characterized in that the pixel definition layer is formed prior to the first pixel electrode so that the three-dimensional concave curved shape of the bottom of the opening area of the pixel definition layer defines a shape of the first pixel electrode.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



01-14-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818